DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 6 is objected to because of the following informalities:  
As to claim 6: Claim 6 is a dependent claim of claim 1 which contains the same limitation as claim 5 which also a dependent claim of claim 1. Therefore, claim 6 is a duplicated claim and should be deleted.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Case et al (US 2015/0002483 A1).
As to claim 1: Case discloses a system (Fig. 1-2, “a system”; ¶0027), comprising: 
one or more computers (Figs. 1-2, “one or more computers 200”; ¶0030); and 
one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Figs. 1-2, “one or more storage devices 280-290” storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations; ¶0005, 0022-0025) comprising: 
receiving, by a computing device, first data indicative of a first time-evolving movement of a portion of a body during a collection period from one or more devices associated with the body (Figs. 1-4, receiving, by a computing device, first data 403A indicative of a first time-evolving movement of a portion of a body during a collection period from one or more devices 403A associated with the body; ¶0037-0046);

determining, by the computing device, one or more existing predictive models whose inputs correspond to the generated feature data, wherein the determined one or more existing predictive models correspond to a plurality of specified emotions (Figs. 1-11, determining, by the computing device, one or more existing predictive models whose inputs correspond to the generated feature data, wherein the determined one or more existing predictive models correspond to a plurality of specified emotions; ¶0037-0070); 
applying, by the computing device, at least one of a pattern recognition algorithm or a machine learning algorithm to the generated feature data and to the determined one or more existing predictive models associated with corresponding default emotions (Figs. 1-11, applying, by the computing device, at least one of a pattern recognition algorithm or a machine learning algorithm to the generated feature data and to the determined one or more existing predictive models associated with corresponding default emotions; ¶0037-0070, 0079-0087); 
in response to application of the least one pattern recognition algorithm or the machine learning algorithm, identifying, by the computing device, a particular emotion of the plurality of specified emotions represented by the first time-evolving movement of 
providing, by the computing device, data indicative of the particular emotion for presentation through a user interface (Figs. 1-11, providing, by the computing device, data indicative of the particular emotion for presentation through “a user interface 401A”; ¶0037-0070).  
As to claim 2: Case discloses receiving the first data indicative of the first time- evolving movement of the portion of the body during the collection period further comprises: receiving, by the computing device, the first data indicative of the first time-evolving movement of the portion of the body that touches a surface of the one or more devices associated with the body during the collection period (Figs. 1-11, ¶0022).  
As to claim 3: Case discloses receiving the first data indicative of the first time-evolving movement of the portion of the body during the collection period further comprises: receiving, by the computing device, the first data indicative of the first time-evolving movement of the portion of the body that attaches to the one or more devices associated with the body during the collection period (Figs. 1-11, ¶0022-0025).
As to claim 4: Case discloses receiving the first data indicative of the first time- evolving movement of the portion of the body during the collection period further comprises: receiving, by the computing device, the first data indicative of the first time-
As to claims 5-6: Case discloses the one or more devices comprises at least one of a camera, a sensor, a client device, a mouse, a chair, a smart watch, a smart ring, or a smart fabric (Figs. 1-1, ¶0022, 0033).
As to claim 7: Case discloses receiving the first data indicative of the first time-evolving movement of the portion of the body during the collection period further comprises: 
receiving, by the computing device, the first data that represents at least one of: two-dimensional positions of contact between the portion of the body and a surface of a device of the one or more devices during the collection period, a movement of the portion of the body through an environment during the collection period, or three-dimensional positional movements at discrete collection times during the collection period (Figs. 3-11, ¶0038, 0059-0063).
As to claim 8: Case discloses generating the feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period further comprises: generating, by the computing device, differences in the two-dimensional positions of contact position and applied pressure between successive pairs of the distinct times within the collection period (Figs. 1-11, ¶0038, 0059-0063, 0065-0070); and 
based on the generated differences, deriving, by the computing device, the feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body, wherein the feature data comprises at least one of 
As to claim 9: Case discloses the one or more existing predictive models correlate each of the plurality of specified emotions with ranges of second feature values that characterize time-evolving body movements during prior collection periods, and wherein identifying the particular emotion as indicative of the first time-evolving movement of the portion of the body further comprises: 
determining, by the computing device, a level of intensity of the particular emotion in response to applying the machine learning algorithm to the generated feature data and to the determined one or more existing predictive models; and based on the determination of the particular emotion represented by the first time-evolving movement of the portion of the body and the level of intensity of the particular emotion, establishing, by the computing device, that the generated feature data correspond to a portion of features of the second feature values, the portion of the features corresponding to one of the particular emotions (Figs. 1-11, ¶0022-0025, 0038, 0059-0063, 0065-0070, 0079-0091).  
As to claim 10: Case discloses transmitting data indicative of the particular emotion to the communications device further comprises: generating, by the computing device, interface data that represents the particular emotion and the level of intensity of the particular emotion, wherein the interface data comprises at least one of: (i) textual data that identifies the particular emotion represented by the first time-evolving movement of the portion of the body and the level of intensity of the particular emotion, (ii) layout data specifying a position of the textual data within a graphical user interface (GUI) presented by a client device, or (iii) interface characteristics that enable a user associated with the client device to visually perceive the particular emotion within the GUI presented by the client device (Figs. 1-11, ¶0022-0025, 0038, 0059-0063, 0065-0070, 0079-0091).  
As to claim 11: Case discloses the interface characteristics comprise at least one of text color of the GUI presented by the client device, background color of the GUI presented by the client device, or interface skin of the GUI presented by the client device (Fig. 4 shows the interface characteristics comprise at least one of text color of the GUI presented by the client device, background color of the GUI presented by the client device, or interface skin of the GUI presented by the client device).  
As to claim 14: Case discloses each of the one or more existing predictive models corresponds to a distinct emotion of the plurality of specified emotions (Figs. 1-11, ¶0065-0070).  
As to claim 15: Claim 15 is another version of claim 1. Case discloses a computer-implemented method (Figs. 1-11, “a computer-implemented method”; Abstract, ¶0003, 0010, 0017) comprising: 

generating, by the computing device, feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period (Figs. 1-11, generating, by the computing device, feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period; ¶0037-0046, 0077); 
determining, by the computing device, one or more existing predictive models whose inputs correspond to the generated feature data, wherein the determined one or more existing predictive models correspond to a plurality of specified emotions (Figs. 1-11, determining, by the computing device, one or more existing predictive models whose inputs correspond to the generated feature data, wherein the determined one or more existing predictive models correspond to a plurality of specified emotions; ¶0037-0070); 
applying, by the computing device, at least one of a pattern recognition algorithm or a machine learning algorithm to the generated feature data and to the determined one or more existing predictive models associated with corresponding default emotions (Figs. 1-11, applying, by the computing device, at least one of a pattern recognition 
in response to application of the least one pattern recognition algorithm or the machine learning algorithm, identifying, by the computing device, a particular emotion of the plurality of specified emotions represented by the first time-evolving movement of the portion of the body during the collection period (Figs. 1-11, in response to application of the least one pattern recognition algorithm or the machine learning algorithm, identifying, by the computing device, a particular emotion of the plurality of specified emotions represented by the first time-evolving movement of the portion of the body during the collection period; ¶0037-0070, 0079-0087); and 
providing, by the computing device, data indicative of the particular emotion for presentation through a user interface (Figs. 1-11, providing, by the computing device, data indicative of the particular emotion for presentation through “a user interface 401A”; ¶0037-0070).  
As to claim 16: Case discloses receiving the first data indicative of the first time-evolving movement of the portion of the body during the collection period further comprises: receiving, by the computing device, the first data indicative of the first time-evolving movement of the portion of the body that touches a surface of the one or more devices associated with the body during the collection period  .  
As to claim 17: Case discloses receiving the first data indicative of the first time-evolving movement of the portion of the body during the collection period further comprises: receiving, by the computing device, the first data indicative of the first time-
As to claim 18: Case discloses receiving the first data indicative of the first time-evolving movement of the portion of the body during the collection period further comprises: receiving, by the computing device, the first data indicative of the first time-evolving movement of the portion of the body that distantly holds the one or more devices associated with the body during the collection period (Figs. 1-11, ¶0022-0025).  
As to claim 19: Case discloses the one or more devices comprises at least one of a camera, a sensor, a client device, a mouse, a chair, a smart watch, a smart ring, or a smart fabric (Figs. 1-1, ¶0022, 0033).  
As to claim 20: Claim 20 is another claim of claim 1. Case discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations (Figs. 1-11, “a non-transitory computer-readable medium 280-290” storing software comprising instructions executable by one or more computers 220 which, upon such execution, cause the one or more computers to perform operations; Abstract, ¶0027-0034, 0093) comprising: 
receiving, by a computing device, first data indicative of a first time-evolving movement of a portion of a body during a collection period from one or more devices associated with the body (Figs. 1-4, receiving, by a computing device, first data 403A indicative of a first time-evolving movement of a portion of a body during a collection period from one or more devices 403A associated with the body; ¶0037-0046);

determining, by the computing device, one or more existing predictive models whose inputs correspond to the generated feature data, wherein the determined one or more existing predictive models correspond to a plurality of specified emotions (Figs. 1-11, determining, by the computing device, one or more existing predictive models whose inputs correspond to the generated feature data, wherein the determined one or more existing predictive models correspond to a plurality of specified emotions; ¶0037-0070); 
applying, by the computing device, at least one of a pattern recognition algorithm or a machine learning algorithm to the generated feature data and to the determined one or more existing predictive models associated with corresponding default emotions (Figs. 1-11, applying, by the computing device, at least one of a pattern recognition algorithm or a machine learning algorithm to the generated feature data and to the determined one or more existing predictive models associated with corresponding default emotions; ¶0037-0070, 0079-0087); 
in response to application of the least one pattern recognition algorithm or the machine learning algorithm, identifying, by the computing device, a particular emotion of the plurality of specified emotions represented by the first time-evolving movement of 
providing, by the computing device, data indicative of the particular emotion for presentation through a user interface (Figs. 1-11, providing, by the computing device, data indicative of the particular emotion for presentation through “a user interface 401A”; ¶0037-0070).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al (US 2015/0002483 A1) as applied to claim 1 above, and further in view of KIM (US 2015/0264531 A1).
As to claim 12: Case does not expressly disclose receiving, by the computing device, a request from a first user to access a graphical user interface displaying information on identified emotions of a second user; providing, by the computing device to a device associated with the first user, the graphical user interface displaying 
As to claim 13: Case does not expressly disclose receiving, by the computing device, a request from a first user to access a graphical user interface displaying information on identified emotions of a second user; providing, by the computing device to a device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user to a device associated with the first user; receiving, by the computing device, information indicative of thoughtful feedback of the first user responding to the identified emotions of the second user; and .
 
Response to Arguments
Applicant’s arguments filed on October 26, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693